


110 HR 4912 IH: To amend the Internal Revenue Code of 1986 with respect

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4912
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Neal of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 with respect
		  to the treatment of prepaid derivative contracts.
	
	
		1.Treatment of prepaid
			 derivative contracts
			(a)In
			 generalPart V of subchapter
			 P of chapter 1 of the Internal Revenue Code of 1986 (relating to special rules
			 for bonds and other debt instruments) is amended by adding at the end the
			 following new subpart:
				
					EPrepaid derivative
				contracts
						
							Sec. 1289. Treatment of prepaid derivative
				  contracts.
							Sec. 1289A. Definitions.
						
						1289.Treatment of
				prepaid derivative contracts
							(a)Current inclusion
				in incomeFor purposes of
				this title, there shall be included in the gross income of the holder of a
				prepaid derivative contract an amount equal to the holder’s interest accrual
				amount with respect to such contract for the taxable year. Any amount included
				in gross income under the preceding sentence shall be treated as
				interest.
							(b)Basis
				adjustmentsIf any interest
				accrual amount is included in the gross income of the holder of a prepaid
				derivative contract under subsection (a), such holder’s basis in such contract
				shall be increased by the amount so included.
							(c)Loss treated as
				ordinary to extent of basis increasesIn the case of any loss recognized on the
				disposition of any prepaid derivative contract, so much of such loss as does
				not exceed the aggregate increases in the basis of such contract under
				subsection (b) shall be treated as an ordinary loss.
							(d)Treatment of
				distributionsIn the case of any distribution under a prepaid
				derivative contract—
								(1)except as provided
				in paragraph (3), such distribution shall not be includible in gross
				income,
								(2)the adjusted basis
				of such contract shall be reduced (but not below zero) by the amount of such
				distribution, and
								(3)the excess (if
				any) of such distribution over such adjusted basis (determined before any
				reduction under paragraph (2)) shall be treated as gain from the sale of such
				contract.
								For
				purposes of this subsection, adjusted basis shall be determined after any
				adjustment to such basis under subsection (b) for the taxable year.(e)Interest accrual
				amount
								(1)In
				generalFor purposes of this section, the interest accrual amount
				with respect to any prepaid derivative contract for any taxable year is the
				product of—
									(A)the holder’s
				adjusted basis in such contract as of the beginning of such taxable year,
				multiplied by
									(B)the greater
				of—
										(i)the monthly
				Federal short-term rate determined under section 1274(d) for the first month
				ending during such taxable year, or
										(ii)in the case of a
				contract under which notional amounts are credited, the rate at which such
				amounts are credited.
										(2)Proration of
				interest accrual amountIn the case of a taxpayer who acquires or
				disposes of any prepaid derivative contract during the taxable year, the
				interest accrual amount determined under paragraph (1) with respect to such
				contract for such year shall be an amount which bears the same ratio to—
									(A)the amount which
				would be so determined without regard to this subparagraph, as
									(B)the portion of
				such taxable year during which such contract was held by such taxpayer bears to
				the entire taxable year.
									(3)Adjusted basis
				determined at acquisitionIn the case of the acquisition of any
				prepaid derivative contract during the taxable year, paragraph (1) shall be
				applied by substituting the acquisition of such contract for
				the beginning of such taxable year.
								(f)Special rules
				for publicly traded prepaid derivative contracts
								(1)Limitation on
				inclusionThe amount
				includible under subsection (a) with respect to the holder of any publicly
				traded prepaid derivative contract for any taxable year shall not exceed the
				excess (if any) of—
									(A)the sum of—
										(i)the fair market
				value of such contract as of the close of such taxable year (or, in the case of
				the disposition of such contract during the taxable year, as of such
				disposition), plus
										(ii)any distributions
				to the holder under such contract during such taxable year, over
										(B)the holder’s
				adjusted basis in such contract as of the close of the preceding taxable year
				(or, in the case of the acquisition of the contract during the taxable year, as
				of such acquisition).
									(2)Excess carried
				forwardIf the interest
				accrual amount with respect to any publicly traded prepaid derivative contract
				for any taxable year exceeds the limitation determined under paragraph (1) with
				respect to the holder of such contract for such year, the interest accrual
				amount of such holder with respect to such contract for the succeeding taxable
				year shall be increased by such excess.
								(3)Interest accrual
				amount in succeeding years unaffected by limitationSolely for
				purposes of subsection (e)(1), the adjusted basis in a publicly traded prepaid
				derivative contract shall be determined without regard to paragraph (1).
								(g)Exception for
				short holding periods and instruments marked to marketThis
				section shall not apply to any prepaid derivative contract for any taxable year
				if such contract—
								(1)has been held for
				less than 1 year and is disposed of in the taxable year in which acquired or on
				or before the due date for the return of income tax for such taxable year
				(without regard to any extension of time for filing such return), or
								(2)is marked to
				market with respect to the taxpayer for such taxable year under section 475 or
				1256 or any other provision of this title.
								(h)RegulationsThe
				Secretary shall issue such regulations as are necessary or appropriate to carry
				out the purposes of this section, including regulations to prevent the
				avoidance of the purposes of this section.
							1290.DefinitionsFor purposes of this subpart—
							(1)Prepaid
				derivative contract
								(A)In
				generalThe term prepaid derivative contract means
				any prepaid contract with a term of longer than 1 year from the date of issue
				which is a derivative financial instrument with respect to—
									(i)any security (as
				defined in section 475(c)(2), determined without regard to subparagraph (F) and
				the last sentence thereof) or group of securities (as so defined),
									(ii)any commodity (as
				defined in section 475(e)(2), determined without regard to subparagraph (D)
				thereof) or group of commodities (as so defined), or
									(iii)any financial
				index.
									(B)ExceptionsSuch term shall not include any instrument
				which is treated (for purposes of this title) as—
									(i)stock or
				debt,
									(ii)an interest in a
				partnership,
									(iii)part of a
				constructive ownership transaction to which section 1260 applies,
									(iv)a hedging
				transaction (as defined in section 1256(e)(2)),
									(v)a
				notional principal contract, or
									(vi)an option.
									(C)Certain options
				economically similar to ownershipTo the extent provided by the
				Secretary in regulations or other guidance, any option which by reason of such
				option’s term and strike price is economically similar to a prepaid contract
				described in subparagraph (A) shall not be treated as an option for purposes of
				subparagraph (B)(vi).
								(2)Prepaid
				contractThe term prepaid contract means any
				contract under which there is no substantial likelihood that the taxpayer will
				be required to pay any additional amount under the contract. For purposes of
				the preceding sentence, a taxpayer shall not be treated as having a substantial
				likelihood of being required to pay any additional amount if those additional
				amounts have been set aside (or are expected to be set aside) with respect to
				such payment or are subject to a defeasance arrangement or other arrangement
				similar to an arrangement described in section 470(d)(1)(B).
							(3)Publicly traded
				prepaid derivative contractThe term publicly traded
				prepaid derivative contract means any prepaid derivative
				contract—
								(A)which is traded on or subject to the rules
				of a qualified board or exchange, or
								(B)with respect to which the issuer (or any
				person acting on behalf of the issuer) regularly makes available to the public
				(including customers or subscribers) bid or offer quotes and stands ready to
				effect buy or sell transactions at the quoted prices for itself or on behalf of
				others.
								.
			(b)Conforming
			 amendments
				(1)The table of
			 subparts for part V of subchapter P of chapter 1 of such Code is amended by
			 adding at the end the following new item:
					
						
							Subpart E—Prepaid derivative
				contracts.
						
						.
				(2)The heading of
			 part V of subchapter P of chapter 1 of such Code, and the item relating to such
			 part in the table of parts for subchapter P of chapter 1 of such Code, are each
			 amended by striking debt.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to contracts acquired after the date of the enactment
			 of this Act.
			
